Case 1:17-cr-00548-PAC Document 455-9 Filed 02/24/21 Page 1 of 5




    EXHIBIT I
        Case 1:17-cr-00548-PAC Document 455-9 Filed 02/24/21 Page 2 of 5

6 – Presumption of Innocence: Can You Afford to Be Accused?


      Presumption of Innocence: Can You
            Afford to Be Accused?
Federal indictments against you are prohibitively expensive. I would not recommend the
experience. Regardless of the outcome your life is forever changed. If you owned a home or had
a 401k or any life savings before the indictment, you will have none of them after. The cost of
legal defense pre-indictment will run you $30,000-50,000 conservatively. Additionally, the
courts have ruled you are not entitled to legal defense until after you've been arrested. The cost of
legal defense dunng pretrial will run you an additional $60k-$150k. The cost of a trial will run
you from $100,000 to $250,000+. The total I have spent so far through pretrial is $150,000. I've
also spent an additional ~$18,000 on rent and other miscellaneous expenses. I've lost my job.
health insurance, friends, my reputation, and an entire year of my life—and this is only the
beginning.


After some time in prison my attorney re-argued bail and I was released with the following
restrictions: 24-hour home incarceration under strict pre-trial supervision, surrender all passports
and agree not to obtain any new passports, avoid all contact directly or indirectly with any
victims or witnesses, not possess a firearm, submit to GPS location monitoring, refrain from
possessing a computer, any electronic device, or accessing the internet. They even went so far as
to ban my Roku, Amazon echo, fitbit, and HD Homerun, but allow my Smart TV. It was argued
that my background in the tech industry could have an impact or interfere in the case including
pretrial's ability to monitor my access. My understanding is the only additional condition of
release that I did not get was private security detail to immediately shoot me if I violated any
condition. Also note that the magistrate judge who remanded me was not punished. In fact, there
is no consequence for the government for wrongfully detaining people.


I was told that since I was under house incarceration that I was banned from even opening my
apartment door—I could not take out the trash down the hall, use the fitness room in my
apartment, use the apartment deck, shop for groceries, attend mass, or even vote in the upcoming
election. The only reason I could leave was for court appearances or attorney visits which had to
be approved at least 48 hours in advance. Recall that all these restrictions have been imposed on
me simply because I was accused of a crime.


The ability to leave prison was a huge improvement. I could finally write and call family and my
attorney without restrictions. The big problem though is trying to figure out how to live when I
can't buy food, take out trash, or use the internet, Today, everything is done online so it's

                                                 1
        Case 1:17-cr-00548-PAC Document 455-9 Filed 02/24/21 Page 3 of 5

6 – Presumption of Innocence: Can You Afford to Be Accused?

incredibly difficult when the court specifically bans you from it. They could easily monitor
access, but the prosecution loves making your life difficult so anything they can do to make you
miserable, uncomfortable, and stressed they will do. They didn't actually believe I was a danger
to society but they lied and argued it because they know prison breaks people. They didn't need
to restrict me to house incarceration with no internet access, but they know it makes it difficult
for me to assist on my case; I can only contact my attorneys by phone, I have to schedule
meetings two days in advance, I can't see any computer-related evidence against me because
most of it is too voluminous to actually print, and for the stuff we can print I have to pay to print
it and then I can't easily search it. I can't do research on the law or for specifics on my case, I
can't look up my charges or research similar past cases, and in fact I actually have less access
under home Incarceration then I did in prison because prison offered a single terminal for the law
library which provided various legal documents in electronic format. J am literally in the dark
and relying entirely on my attorney. Banning computer and internet access when both can be
easily monitored by pretrial services serves only one purpose: To violate my 6th amendment
right to a fair trial by preventing the person with the most knowledge and insight on my casc
from fully engaging and working on it. I mean, I've been fired and I'm banned from working so I
could at least be delving into the discovery and assisting my attorney on prioritizing and
deciphenng the data yet the court specifically bans me from doing so. All I can do each day is
write notes by hand and flip through the TV while hoping and praying my attorney does a good
job. What fairness is this? The level of frustration is insurmountable.


In addition to the inability to work on my case or use minimum entertainment services such as
Netflix or Amazon prime to distract me, the lack of internet forces financial constraints as well: I
have to call a trustworthy individual and give them my email and password as well as logins for
credit card services, my USAA login, etc. I need to have them pay my rent monthly on my behalf
as well as credit cards and other loan payments and any other recurring payments. I need to make
sure my bank accounts have adequate funds as well so I have to direct the liquidation of my
retirement accounts and other assets to cover all my expenses. I have to arrange to cancel my
gym membership—which typically requires you to do so in person and cancel Netflix and any
and all possible memberships that I can possibly think to do. Talking and coordinating with
people is also extremely difficult because I have to explain that I cannot do this over the internet
or email or text.


It's a heavy burden for those who help you and tensions run high when I try to walk them
through the various logins and maneuver sites without seeing what they are doing all the while
relying on my memory from several months before I was even in prison. Not to mention the fact
that my online security is far less reliant on passwords that can be easily stolen or intercepted,
but instead on two-factor authentication and other methods which make it almost impossible for
others to access any of my accounts especially considering my cell phone was confiscated. I have

                                                 2
        Case 1:17-cr-00548-PAC Document 455-9 Filed 02/24/21 Page 4 of 5

6 – Presumption of Innocence: Can You Afford to Be Accused?

to call and cancel my various medical and dental appointments because I am no longer permitted
to attend and no longer have insurance anyway. I have to purchase my medication out-of-pocket
now and get it delivered somehow. Oh, and since I no longer have insurance I'm now breaking
the law and need to figure out how to attain insurance—but how? I can't access the internet to do
research or presumably sign up on the Obamacare exchanges. In fact, now that I am banned from
working and have all these expenses, I need to figure out how to get on government assistance if
I even can? I've never been on welfare or anything like that in the past, but how do I continue
living if the government forced me at the point of a gun to remain in my apartment for 24-hours
a day and bans me from working? The government has reduced a man who has been earning an
honest wage and contributing to society both in taxes and charity to now beg for government
assistance. How is all of this even legal at all?? Anyway, I'd like to research into unemployment,
welfare, and Medicaid, but how can I do so? Can I even apply for these programs without the
internet? The government has made me so completely helpless that J must depend on others for
literally everything including all the basic necessities of life. I ask my attorneys how the
government can do this and how people pay for this? They tell me that most people can't even
afford this month or two that I've bought myself outside prison. Most people can't even post bail.
Most people never make it this far to encounter these problems. Once again money plays a key
factor in our justice system. Time and time again if the system proves anything it's that you are
guilty until proven wealthy. I'm told that at least I'm out. Yeah, but at what cost? And for how
long? What happens when I've sold everything and I have debt to my eyeballs and can't take out
another loan? What happens then? Sure, It's a huge improvement to be out of prison but the
added stress and anxiety is unbearable. It takes a huge toll on my health too because now I can't
exercise by court order or even get any fresh air at all. My body aches and pains as a result and I
lose weight and all the muscle I had before as at one point I worked out daily for years. My
resting heart rate rises from a 60bpm average to over 100bpm average. Human beings were not
meant to be confined to a 700 square foot apartment for months any more than they were meant
to be confined in prison. I feel that something is wrong physically, but what can I do really? No
insurance, no money, no permission to leave, and no ability to do research or try to utilize online
resources. My physical body and psychological state-of-mind are stretched to a breaking point.
This is the price you must pay when accused of a crime in the United States of America. Well, at
least I'm out of prison and my 8 th amendment rights are no longer infringed. We still have
issues with the 6th amendment and my ability to see evidence against me, work on my case in
any context, or have a fair trial at all due to these issues. There's still a 5th amendment issue with
regards to deprivation of life, liberty, and property without due process of law—these restrictions
on me are in no way legal, feasible, or moral. 4th? Pretrial services can walk in my residence
unannounced at any time and seize anything they deem is a violation of my conditions of release
and then immediately have me remanded. Obviously, my 2nd amendment right is completely
trampled—it literally and specifically states in my bail that I am banned from possession of any
firearm. I really don't think you can find a more absolute and blatant example of a direct and
obvious violation of my civil liberties, because you need not infer anything. Recall that I am only


                                                  3
        Case 1:17-cr-00548-PAC Document 455-9 Filed 02/24/21 Page 5 of 5

6 – Presumption of Innocence: Can You Afford to Be Accused?

accused of a crime, and a non-violent and victimless crime at that which did not involve a
firearm or any weapon. Why ban firearms? Why home incarceration at all actually? The
violation of my first amendment is actually just as blatant and self-evident. In the description for
the home detention program it specifically states that you are permitted to leave your residence
for religious services. Under home incarceration, the program I am under, it states a 24-hour-a-
day lockdown and is completely devoid of a religious services exemption. I am banned by law
from practicing my religion. Does anyone actually still think that I have civil liberties?


I am prohibited from free speech—I own internet-capable devices, but I cannot have them at my
residence or even use the internet to practice free speech even though I still pay for it. How do I
communicate these notes that I'm even writing? In fact, this is the second time that I have written
all this by hand. My first attempt was while I was in prison, but they don't let you take anything
out with you. It's been several months since I've been out and I doubt I'll ever see those notes
again so all my writing was done in vain. Will anyone ever read these notes or know what I have
gone through? Will anyone know how broken our Justice system is? All I want to do is scream at
the top of my lungs how broken our justice system is. I want people to hear me, to listen, to make
their own judgements about whether they think this is fair. But, I can't type these notes. I can't
contact the Washington Post or New York Times to see if they would be interested—and who
knows if they would even care? Nobody actually cares about the criminal justice system. It gets
no air time. It gets no consideration. No one actually goes through their day thinking about
criminal justice reform except those ofus who know what is going on. I'm sure there are some
organizations out there who may care, but I don't know anything about them. I can't do my own
research and see if someone like me has already published something like this to no avail. No,
I'm sure all of this is just a mental errand. It's just a way that I keep sane. I have to tell someone
my plight because I can't stand the injustice of it all and so this notebook will do. I'm not even a
writer anyway and I'm sure this is all hot garbage and unprintable. The last time I wrote a paper
longer than a couple pages was most likely high school English. I can't even send this or some
scaled down version to my congressional representative or Senator to beg for help not that they
would likely do anything since Congress is exactly why I'm in this predicament. Nope, I'm still
helpless, hopeless, and completely alone.
—John Galt




                                                  4
